DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authority for the examiner’s amendment to the title may be found in MPEP § 606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
Authority for the examiner’s amendment to the claims was given by Applicant’s representative Boyoung (Ashley) Yeum (USPTO Reg. No. 73,803) in an interview on 2/16/2021 (see attached Interview Summary).

Amendment to the Title
The title is amended as follows:
-- WIRE GRID POLARIZATION ELEMENT HAVING GRADUALLY CHANGING PROPORTIONS OF ELEMENTS, LIQUID CRYSTAL APPARATUS, AND ELECTRONIC DEVICE --

Amendment to the Claims
The claims are amended as follows:



Claim 2.  (Cancelled)

Claim 3.  (Currently Amended)  A wire grid polarization element comprising:
		a substrate; and
		a wire including a reflection section including a light reflective material, and an absorption section including a light absorptive material and provided on an opposite side of the reflection section from the substrate, wherein
		the reflection section includes at least one element of oxygen, nitrogen, and carbon and an element included in the substrate, and
		a first mixture portion is provided between a first portion at an edge on the substrate side of the reflection section and a second portion on an opposite side of the reflection section from the substrate, and in the first mixture portion a proportion of the at least one element of oxygen, nitrogen, and carbon and a proportion of an element included in the substrate gradually decrease and a proportion of an element of the light reflective material gradually increases from the first portion to the second portion.

Claim 4.  (Cancelled)

Claim 5.  (Cancelled)

Claim 6.  (Currently Amended)  A liquid crystal apparatus comprising the wire grid polarization element according to claim [[1]]3, wherein


Claim 7.  (Original)  An electronic device comprising the liquid crystal apparatus according to claim 6.

Claim 8.  (New)  The wire grid polarization element according to claim 3, wherein
the absorption section includes at least one element of oxygen, nitrogen, and carbon, and
a second mixture portion is provided between a third portion at an edge on the substrate side of the absorption section and a fourth portion on an opposite side of the absorption section from the substrate, and in the second mixture portion a proportion of the at least one element of oxygen, nitrogen, and carbon gradually decreases and a proportion of an element of the light absorptive material gradually increases from the third portion to the fourth portion.

Claim 9.  (New)  The wire grid polarization element according to claim 3, wherein
a third mixture portion is provided between a fifth portion on the substrate side of the reflection section and a sixth portion at an edge on an opposite side of the reflection section from the substrate, and in the third mixture portion a proportion of the at least one element of oxygen, nitrogen, and carbon gradually decreases and a proportion of an element of the light reflective material gradually increases from the sixth portion to the fifth portion.


the absorption section includes at least one element of oxygen, nitrogen, and carbon, and
a fourth mixture portion is provided between a seventh portion at an edge on an opposite side of the absorption section from the substrate and an eighth portion on the substrate side of the absorption section, and in the fourth mixture portion a proportion of the at least one element of oxygen, nitrogen, and carbon gradually decreases and a proportion of an element of the light absorptive material gradually increases from the seventh portion to the eighth portion.

Allowable Subject Matter
Claims 3 and 6-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 3, although the prior art discloses various wire grid polarization elements, including:

a substrate; and
		a wire including a reflection section including a light reflective material, and an absorption section including a light absorptive material and provided on an opposite side of the reflection section from the substrate, wherein
		the reflection section includes at least one element of oxygen, nitrogen, and carbon and an element included in the substrate

The prior art fails to disclose or suggest the above features further comprising:

a first mixture portion is provided between a first portion at an edge on the substrate side of the reflection section and a second portion on an opposite side of the reflection section from the substrate, and in the first mixture portion a proportion of the at least one element of oxygen, nitrogen, and carbon and a proportion of an element included in the substrate gradually decrease and a proportion of an element of the light reflective material gradually increases from the first portion to the second portion

With respect to Claims 6-10, these claims depend from Claim 3 and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RYAN S DUNNING/Primary Examiner, Art Unit 2872